Appeal from Sup. Ct. La. Motion for leave to proceed in forma pauperis granted. Judgment vacated and case remanded for further consideration in light of Gooding v. Wilson, 405 U. S. 518 (1972). See Lewis v. City of New Orleans, 408 U. S. 913 (1972). The Chief Justice, Mr. Justice Blackmun, and Mr. Justice Rehnquist dissent for the reasons expressed in the several opinions in Rosenfeld v. New Jersey, 408 U. S. 901 (1972); Lewis v. City of New Orleans, supra; and Brown v. Oklahoma, 408 U. S. 914 (1972). Mr. Justice Powell would remand cause for further consideration only in light of Chaplinsky v. New Hampshire, 315 U. S. 568 (1942). See concurring opinion in Lewis v. City of New Orleans, supra.